Citation Nr: 1721671	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a jaw disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in Portland, Oregon.

The Board observes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran filed a claim seeking service connection for PTSD, in light of the evidence of record and Clemons, the Board has phrased the Veteran's psychiatric disorder claim as set forth on the first page.  

The Veteran was previously denied service connection for PTSD in October 1997 and December 2008 rating decisions.  That said, at the time of the December 2008 rating decision, only some of the Veteran's personnel records had been obtained.  In connection with the current claim giving rise to this appeal, his complete personnel records were obtained.  As these records are relevant to this claim, the Board concludes that reconsideration is on a de novo basis is warranted.  As such, the Board need not consider whether new and material evidence has been received, as reconsideration is proper.  See 38 C.F.R. § 3.156(c)(1) (effective on or after October 6, 2006).

All issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






REMAND

A remand is necessary for the underlying service connection claim for an acquired psychiatric disorder, to include PTSD, as well as the remaining petitions to reopen.  The Veteran receives disability benefits from the Social Security Administration (SSA).  See July 2013 email correspondence.  As these records may be relevant to the claims on appeal, the Board concludes that a remand is necessary to obtain the Veteran's SSA records.  

Additionally, the Board also finds that a new VA examination for the Veteran's psychiatric disorder claim would be beneficial.  In connection with a previous claim, the Veteran was provided a VA examination in November 2008.  He was diagnosed with adjustment disorder; no opinion regarding the etiology was provided.  The Veteran was afforded a VA examination during this appeal in February 2015.  He was diagnosed with PTSD and major depressive disorder secondary to PTSD; a positive nexus opinion was provided.  However, the positive opinion appears to rely on the Veteran's self-reports to the examiner, which differ from his service treatment records (STRs) and personnel records.  For example, the 2015 examiner noted in the examination report that the Veteran denied mental health issues or treatment prior to enlistment.  However, an STR dated in January 1969 shows that the Veteran reportedly had had one psychiatric admission for beating his wife.  Also, the 2015 examiner reported that the Veteran denied alcohol use prior to service.  He reported that he began drinking while enlisted, but denied problems associated with alcohol use.  A June 1969 STR, however, shows that the Veteran had reportedly been "troubled for some time with a drinking problem."  The Veteran related "blackouts during periods of intoxication and at least one or two blackouts occurring while not under the influence."  

In light of the Veteran's reported discrepancies to the 2015 examiner compared with his contemporaneous STRs and personnel records, the Board finds that a new VA examination that fully addresses the Veteran's STRs and personnel records is necessary.  

Accordingly, the case is REMANDED for the following action:
1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of his claim.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Roseburg VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran an appropriate VA mental health examination to determine the nature, extent, and etiology of any diagnosed acquired psychiatric disorder, to include PTSD.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder, to include PTSD, had its onset in service or is related to the Veteran's military service.

The examiner should consider the Veteran's personnel records; service treatment records; and November 2008 and February 2015 VA examinations.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the examination report complies with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




